DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record either alone or in combination does not discloses or anticipate a coffee making apparatus having a rotating spout in fluid communication to a water tank, the rotating spout being in a position above a carafe and a filter basket so that a heated water of the water tank is configured to flow from the rotating spout through filter basket to the carafe when a valve that is controlled by a gear and motor system is opened and
wherein the gear and motor system has at least a first cam, a second cam, a motor, a micro switch, gears and a temperature sensor, the temperature sensor functioning as a switch to both a heating system of the water tank and to an initiation of rotation of gears of the gear and motor system;
the components of the gear and motor system being configured so that at a time after the gears begin to rotate said valve is configured to open when said second cam integrated in the gear and motor system activates a valve piston of said valve so that said heated water is configured to flow immediately from said water tank via the valve and through the rotating spout to the filter basket by force of gravity, 

Accordingly dependent claims 2,4-14, 16 and 17 are also in condition for allowance. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761